              Case 3:20-cv-01632-KAD Document 1 Filed 10/29/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


PCL (SHIPPING) PTE. LTD.,                                Civil Action No.:

                                          Petitioner,

                      - against –

TRIORIENT LLC,                                           OCTOBER 29, 2020
                                        Respondent.



                   PETITION TO CONFIRM AN ARBITRATION AWARD

         Petitioner PCL (Shipping) Pte. Ltd. (“PCL” or “Petitioner”), by and through its

undersigned attorneys, respectfully files this Petition against Respondent Triorient LLC

(“Triorient” or “Respondent”) pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the

“Federal Arbitration Act”), and the Convention on the Recognition and Enforcement of Foreign

Arbitral Awards, 9 U.S.C. §§ 201-208 (the “New York Convention”), to confirm to judgment an

arbitration award issued on September 16, 2020, by the Society of Maritime Arbitrators of New

York in Petitioner PCL’s favor against Respondent Triorient in the amount of $1,510,319.50 plus

interest, fees, and costs.

                                            PARTIES

         1.      Petitioner PCL was and still is a private limited company organized and existing

under the laws of Singapore, with an office and principal place of business at No. 1 Kim Seng

Promenade, #07-02 Great World City, Singapore 237994.

         2.      Respondent Triorient was and still is a limited liability company organized and

existing under the laws of Connecticut, with an office and principal place of business at 76

Tokeneke Road, Darien, Connecticut 06820.


21386160-v1
             Case 3:20-cv-01632-KAD Document 1 Filed 10/29/20 Page 2 of 7




                                 JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction pursuant to 9 U.S.C. § 9 (the Federal

Arbitration Act), 9 U.S.C. §§ 203 and 207 (the New York Convention), 28 U.S.C. § 1331 (federal

question jurisdiction), 28 U.S.C. § 1332 (diversity jurisdiction), and 28 U.S.C. § 1333 (admiralty

or maritime jurisdiction).

        4.      Venue is proper pursuant to 9 U.S.C. § 9 (the Federal Arbitration Act), 9 U.S.C. §

204 (the New York Convention), and 28 U.S.C. § 1391 (because Respondent Triorient resides

within the district).

                                         BACKGROUND

        5.      Petitioner PCL, as owner of the vessel GLORIOUS SAWARA, and Respondent

Triorient, as charterer, entered a Voyage Charter Party on a C.(Ore)7 Mediterranean Iron Ore form

with rider clauses dated August 22, 2019. See Exhibit A – the “Voyage Charter Party”.

        6.      Clause 32 of the Voyage Charter Party provided that “[a]ny and all differences and

disputes of whatsoever nature arising out of this Charter shall be put to arbitration in the City of

New York … pursuant to the Rules of the Society of Maritime Arbitrators of New York currently

in effect.” See Exhibit A – the “Voyage Charter Party” at Clause 32.

        7.      Clause 32 also provided that “[t]he applicable law shall be the general maritime law

of the United States, and to the extent there is no conflict the laws of the States of New York.” See

Exhibit A – the “Voyage Charter Party” at Clause 32.

        8.      Clause 32 further provided that “[a]wards made in pursuance to this clause may

include costs, including a reasonable allowance for attorney’s fees, and judgment may be entered

upon any award made hereunder in any Court having competent jurisdiction in the premises.” See

Exhibit A – the “Voyage Charter Party” at Clause 32 (emphasis added).



                                                 2
            Case 3:20-cv-01632-KAD Document 1 Filed 10/29/20 Page 3 of 7




       9.      The Voyage Charter Party concerned the carriage of about “28,000 metric tons 10

percent more or less in Owners option” of manganese ore—“supplied by Charterers”—from Brazil

to China. See Exhibit A – the “Voyage Charter Party” at Clause 2.

       10.     PCL’s vessel arrived and tendered its notice of readiness at the load port in Brazil

on September 26, 2019, but Triorient did not have a cargo ready to load. See Exhibit B – the “Final

Award” at 3.

       11.     On November 11, 2019, when Triorient failed to provide any cargo to load on the

vessel, PCL terminated the Voyage Charter Party. See Exhibit B – the “Final Award” at 5-6.

       12.     On January 3, 2020, PCL demanded arbitration—claiming Triorient breached its

paramount duty under the Voyage Charter Party to provide a cargo—and appointed an arbitrator.

See Exhibit B – the “Final Award” at 2.

       13.     On January 23, 2020, Triorient responded and appointed an arbitrator. See Exhibit

B – the “Final Award” at 2.

       14.     On February 7, 2020, the two party-appointed arbitrators jointly appointed a third

arbitrator. See Exhibit B – the “Final Award” at 2.

       15.     On March 25, 2020, the parties fully confirmed their acceptance of the arbitration

Panel as constituted. See Exhibit B – the “Final Award” at 2.

       16.     Thereafter, both parties submitted preliminary applications to the Panel, both

parties exchanged information and documents, and PCL submitted a pre-hearing statement

supported by four witness declarations and thirty-eight exhibits. See, e.g., Exhibit B – the “Final

Award” at 2.

       17.      However, Triorient’s counsel withdrew its representation on August 14, 2020 (i.e.,

the day Triorient’s pre-hearing statement was due). See Exhibit B – the “Final Award” at 2.



                                                3
          Case 3:20-cv-01632-KAD Document 1 Filed 10/29/20 Page 4 of 7




       18.     The Panel gave Triorient an opportunity to retain new counsel and an extension of

time to submit its pre-hearing statement. See Exhibit B – the “Final Award” at 2-3.

       19.     On September 1, 2020, the Panel closed the proceedings and deliberated upon the

record before it, which the Panel specifically noted included “various exchanges between the

parties” from which the Panel could clearly determine “Respondent’s position would be that its

force majeure notice was valid and its performance under the charter party was excused.” See

Exhibit B – the “Final Award” at 3 and 6-8.

       20.     On September 16, 2020, the Panel unanimously issued a Final Award in favor of

PCL against Triorient with the following relief:

               a.     Damages:                                           $1,348,098.56
                      Interest:                                             $44,071.74
                      Attorney’s Fees and Expenses:                         $74,799.20
                      Claim Over for Arbitrators’ Fees Paid to Date By PCL: $25,000.00
                      Sub Total:                                         $1,491,969.50

               b.     “Plus any additional arbitrators’ fees and expenses which PCL may be
                      required to pay in the future given the joint and several responsibility of the
                      parties for arbitrators fees and expenses.”

               c.     Plus interest at the prime lending rate published by the Federal Reserve
                      Bank if the Final Award is not fully satisfied within thirty days (i.e., on or
                      before October 16, 2020).1

               See Exhibit B – the “Final Award” at 11.

       21.     On October 26, 2020, following Triorient’s failure to pay the “Arbitrator Fee

Shortfall” within the thirty day deadline, the Panel issued an invoice to PCL in the amount of

$18,350.00. See Exhibit B – the “Final Award” at 12; see also Exhibit C – the “Arbitrator Fee

Shortfall Invoice”.




1
 Conveniently, the Society of Maritime Arbitrators of New York provides an “Interest Calculator”
on its website. See http://www.smany.org/interest-calculator.html.
                                                   4
           Case 3:20-cv-01632-KAD Document 1 Filed 10/29/20 Page 5 of 7




       22.        The total sum due under the Final Award is $1,510,319.50 (i.e., $1,491,969.50 plus

$18,350.00) plus interest, fees, and costs.

       23.        Consistent with Clause 32 of the voyage charter party, the Panel wrote “[j]udgment

may be entered upon this award … in any Court having jurisdiction in the premises.” See Exhibit

B – the “Final Award” at 11.

       24.        Despite due demand, Triorient has not satisfied the Final Award.

                         THE FINAL AWARD MUST BE CONFIRMED

       25.        The Federal Arbitration Act, 9 U.S.C. §§ 1-16, provides in pertinent part:

                  If the parties in their agreement have agreed that a judgment of the
                  court shall be entered upon the award made pursuant to the
                  arbitration, and shall specify the court, then at any time within one
                  year after the award is made any party to the arbitration may apply
                  to the court so specified for an order confirming the award, and
                  thereupon the court must grant such an order unless the award is
                  vacated, modified, or corrected …

                  9 U.S.C. § 9.

       26.        Additionally, the New York Convention, 9 U.S.C. §§ 201-208, provides in

pertinent part:

                  Within three years after an arbitral award falling under the
                  Convention is made, any party to the arbitration may apply to any
                  court having jurisdiction under this chapter for an order confirming
                  the award as against any other party to the arbitration. The court
                  shall confirm the award unless it finds one of the grounds for refusal
                  or deferral of recognition or enforcement of the award specified in
                  the said Convention.

                  9 U.S.C. § 207.

       27.        PCL and Triorient agreed that judgment may be entered upon the arbitration award.

See Exhibit A – the “Voyage Charter Party” at Clause 32 (“[j]udgment may be entered upon this

award”).



                                                    5
          Case 3:20-cv-01632-KAD Document 1 Filed 10/29/20 Page 6 of 7




       28.     PCL and Triorient further agreed that judgment may be entered by this Court. See

Exhibit A – the “Voyage Charter Party” at Clause 32 (“… in any Court having jurisdiction in the

premises.”).

       29.     Furthermore, PCL filed this Petition “within one year after the award” as required

by the Federal Arbitration Act, 9 U.S.C. § 9, and “[w]ithin three years after an arbitral award” as

required by the New York Convention, 9 U.S.C. § 207.

       30.     There are no valid grounds, and there are no pending actions, to vacate, modify,

or correct the Final Award, 9 U.S.C. §§ 10-11, and there are no valid grounds, and there are no

pending actions, to refuse or defer recognition and enforcement of the Final Award, 9 U.S.C. §

207.

       31.     Accordingly, the Court “must grant” an “order confirming the award”, 9 U.S.C. §

9, and “shall confirm the award”, 9 U.S.C. § 207.

       WHEREFORE, Petitioner PCL respectfully prays that the Court grant an order confirming

the Final Award to judgment against Respondent Triorient in the amount of $1,510,319.50 plus

interest, see ¶ 20(c), together with fees, costs, and interest incurred in connection with this

proceeding, and such other and further relief as the Court may deem just, proper, and equitable.


                                                     ROBINSON & COLE LLP

                                                     By: William J. Egan
                                                     William J. Egan (ct07975 )
                                                     Trevor L. Bradley (ct29993)
                                                     280 Trumbull Street
                                                     Hartford, CT 06103-3597
                                                     Tel. No.: (860) 275-8200
                                                     Fax No.: (860) 275-8299
                                                     E-mail: wegan@rc.com
                                                     E-mail: tbradley@rc.com

                                                             -and-

                                                 6
Case 3:20-cv-01632-KAD Document 1 Filed 10/29/20 Page 7 of 7




                                 MONTGOMERY McCRACKEN
                                 WALKER & RHOADS LLP

                                 Robert E. O’Connor*
                                 437 Madison Avenue
                                 New York, New York 10022
                                 Tel.: (212) 867-9500
                                 Email: roconnor@mmwr.com
                                 *Non-appearing counsel

                                 Attorneys for Petitioner
                                 PCL (Shipping) Pte. Ltd.




                             7
